Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 8, 2020

                                            No. 04-20-00094-CV

                               Roger Scott LADWIG and Wayne Ramsay,
                                             Appellants

                                                        v.

                                           Theresa Marie GRAF,
                                                 Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-15269
                            Honorable Rosie Alvarado, Judge Presiding


                                               ORDER
       On October 5, 2020, appellant filed a Motion for Leave to File Supplemental Reply
Brief. After consideration, we GRANT the motion.1

        It is so ORDERED on October 8, 2020.

                                                                                       PER CURIAM

        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
 We note the motion does not contain a certificate of conference as required by Texas Rule of Appellate Procedure
10.1(a)(5).